  Case 2:20-cv-05051-GW-JEM Document 20 Filed 01/06/21 Page 1 of 1 Page ID #:603

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-5051-GW (JEM)                                           Date   January 6, 2021
 Title             Kosa Rabah Nouri v. Chad Wolf, et al.




 Present: The                    John E. McDermott, United States Magistrate Judge
 Honorable
                         S. Lorenzo
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:


 Proceedings:                 (IN CHAMBERS) ORDER RE: PROCEEDINGS FOLLOWING
                              PETITIONER’S RELEASE FROM CUSTODY

        On December 30, 2020, Respondent filed a status report indicating that Petitioner was released
from custody on or about December 22, 2020. Thus, it appears that the Petition is moot because
Petitioner has received the relief he sought.

       If Petitioner concurs that his Petition is moot, he shall file a notice of voluntary dismissal
pursuant to Fed. R. Civ. P. 41(a)(1)(A) no later than January 20, 2021.

       If Petitioner chooses not to file a notice of voluntary dismissal, he is ORDERED TO SHOW
CAUSE in writing, no later than January 20, 2021, why this action should not be dismissed as moot
based on his release from custody.

        Petitioner is cautioned that failure to respond to this Order as outlined above may result in a
recommendation that this action also be dismissed for failure to prosecute and/or failure to comply with
a court order.

cc:      Parties




                                                                                                 :
                                                               Initials of Preparer            slo




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
